IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1120
                             Filed September 17, 2014

IN THE INTEREST OF A.A., J.A.,
B.S., and B.S.,
       Minor Children,

M.N, Mother,
      Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



       Mother   appeals     from   an   order   terminating   her   parental   rights.

AFFIRMED.



       Jesse A. Macro Jr. of Gaudineer & George, L.L.P., West Des Moines, for

appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Jon Anderson,

Assistant County Attorney, for appellee.

       Todd Babich of Babich Goldman, P.C., Des Moines, for father.

       M. Kathryn Miller, Des Moines, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                        2



MCDONALD, J.

      On June 24, 2014, the juvenile court entered an order terminating the

parent-child relationship between Mary, the mother, and her children A.A., J.A.,

B.S., and B.S. The court also terminated the parent-child relationship between

Jamie, the father, and his children A.A. and J.A.        Only Mary appeals the

termination order. On appeal, Mary contends there is not sufficient evidence

supporting the termination of her parental rights. Mary also contends the court

erred in admitting alleged hearsay into evidence over her objection.

      We review de novo proceedings terminating parental rights. See In re

H.S., 805 N.W.2d 737, 745 (Iowa 2011). We examine both the facts and law,

and we adjudicate anew those issues properly preserved and presented. See In

re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App. 1995). We give weight to the

findings of the juvenile court, especially concerning the credibility of witnesses,

but we are not bound by them. See id. at 480-81. Our obligation to review

termination proceedings de novo means our review is not a rubber stamp of what

has come before. We will thus uphold an order terminating parental rights only if

there is clear and convincing evidence of grounds for termination. See In re

C.B., 611 N.W.2d 489, 492 (Iowa 2000). Evidence is “clear and convincing”

when there are “no serious or substantial doubts as to the correctness [of]

conclusions of law drawn from the evidence.” Id.

      Termination of parental rights under Iowa Code chapter 232 (2013) follows

a three-step analysis. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). First, the

court must determine if a ground for termination under section 232.116(1) has
                                         3



been established. Id. Second, if a ground for termination is established, the

court must apply the framework set out in section 232.116(2) to decide if

proceeding with termination is in the best interests of the child. Id. Third, if the

statutory best-interests framework supports termination of parental rights, the

court must consider if any statutory exceptions set forth in section 232.116(3)

should serve to preclude the termination of parental rights. Id.

       The juvenile court terminated Mary’s parental rights pursuant to section

232.116(1)(f). As relevant here, to establish this ground for termination, the State

was required to prove by clear and convincing evidence “that at the present time

the child[ren] cannot be returned to the custody of the child[ren]’s parent[ ] as

provided in section 232.102.” Iowa Code § 232.116(1)(f)(4); see In re J.E., 723

N.W.2d 793, 798 (Iowa 2006). A child cannot be returned to the custody of the

child’s parents under section 232.102 if by doing so the child would remain a

child in need of assistance or would be exposed to any harm amounting to a new

child in need of assistance adjudication. See Iowa Code § 232.102(5)(a)(2).

“The threat of probable harm will justify termination, and the perceived harm

need not be the one that supported the child's initial removal from the home.” In

re M.M., 483 N.W.2d 812, 814 (Iowa 1992).

       We conclude the State proved this ground by clear and convincing

evidence. This family has significant history with the Iowa Department of Human

Services (“IDHS”) predating this case.       The present case was initiated in

November 2011 when the children were removed from the home due to, among

other things, inadequate supervision, concerns of illegal drug use in the home,
                                          4



and Mary’s arrest for domestic assault that involved striking her husband in the

head with a hammer in the presence of the children. The children were placed in

the temporary legal custody of their maternal great-aunt, where they remained

after the children were adjudicated in need of assistance in January 2012. The

children were adjudicated in need of assistance on several grounds related to,

among other things, continued concerns of illegal drug use, the parents’ failure to

provide drug tests, the parents’ failure to utilize services, and ongoing criminal

activity in the house, including the father’s drug-related convictions and the

mother’s convictions for child endangerment and domestic assault.

         In October 2012, the State filed a petition to terminate parental rights. At

that time, the children had not yet had trial home placements with the mother.

Also, the mother had not yet progressed to unsupervised visitation with her

children. The service providers reported the supervised visitations with Mary

were chaotic; Mary was unable to exercise discipline or supervision over the

children. Although the juvenile court found grounds to terminate parental rights,

the juvenile court dismissed the petition as to Mary and ordered custody of the

children placed with IDHS for the purposes of another planned permanent living

arrangement. Under this permanency plan, the children were to be placed with

Mary’s aunt, the children’s great-aunt.

         There was a material and substantial change in circumstances since the

date of the permanency order. See In re D.S., 563 N.W.2d 12, 14 (Iowa Ct. App.

1997).     Mary began actively interfering with the planned permanent living

arrangement. In May of 2013, Mary appeared at the children’s school, signed in,
                                          5



and then left with the children without signing out. After dropping the children off

at their great-aunt’s home, who was not home to receive the children because

they were early, Mary contacted IDHS and made a false report of child abuse

because the children were home alone.          On another occasion, Mary posted

remarks on Facebook disparaging the great-aunt and her care of the children.

Mary then called the aunt, friends, and family to alert them to the posting. During

the rare phone calls Mary had with the children, she spoke inappropriately to

them and tried to have them admit they would rather live with Mary than the

great-aunt.   At the termination hearing, Mary testified she would never be

supportive of the permanent living arrangement.

       In addition to actively interfering with the children’s living arrangements,

Mary regressed in other ways. Mary ceased attending therapy in the middle of

2013. When IDHS contacted Mary to request information on her therapy, Mary’s

reply was “don’t contact me with anything other than information as it relates to

my children.” Mary refused to address the issues leading to removal, including,

but not limited to, maintaining relationships that pose a risk to her children. For

example, Mary’s husband was charged with criminal mischief for events

occurring at Mary’s home in August 2013. In sum, the circumstances that lead to

removal in the first instance continue to exist.

       We also conclude termination is in the children’s best interests.       The

children’s need for safety and permanency are the “defining elements in a child’s

best interest.” See In re A.M., 843 N.W.2d 100, 113 (Iowa 2014). The children

have been removed from the mother for twenty-six months.            The children’s
                                          6



therapist testified the children need permanency and wish to stay in their current

placement.    They feel safe in their current environment.          In contrast, Mary

continues to forego necessary services, including therapy. She undermined the

children’s relationships and created chaos in their lives. The children need not

wait for Mary to become a responsible parent. See In re L.L., 459 N.W.2d 489,

495 (Iowa 1990) (“Children simply cannot wait for responsible parenting.

Parenting . . . . must be constant, responsible, and reliable.”).

       We also address Mary’s evidentiary issue. Mary argues the juvenile court

erred by admitting alleged hearsay into evidence over Mary’s objection. We find

the evidence was properly admitted in this case. See In re A.M.H., 516 N.W.2d

867, 873 (Iowa 1994); see also Iowa Code § 232.99(2) (“All relevant and material

evidence shall be admitted.”).

       For the foregoing reasons, the order of the juvenile court is affirmed.

       AFFIRMED.